Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21   Page 1 of 18 PageID 10




                            Exhibit "A"
   Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21                 Page 2 of 18 PageID 11
                                                                                                                       FILED
                                                                                                          TARRANT COUNTY
                                                                                                            4/9/2021 3:24 PM
                                              153-324595-21                                              THOMAS A. WILDER
                                 CAUSE NO.                                                                  DISTRICT CLERK

RENATA SALONS, PLLC and                                                 IN THE DISTRICT COURT
RENATA SALONS PROPERTIES, LLC                     §
     Plaintiffs

VS.                                                                                   JUDICIAL DISTRICT

SENTINEL INSURANCE COMPANY, LTD. §
     Defendant                                                     TARRANT COUNTY, TEXAS

                                PLAINTIFFS' ORIGINAL PETITION

        Renata Salons, PLLC and Renata Salons Properties, LLC ("Plaintiffs") hereby file their

Original Petition, complaining of and about Sentinel Insurance Company, Ltd. ("Defendant"), and

for causes of action would show as follows:

                    I. DISCOVERY CONTROL PLAN & RELIEF SOUGHT

        1.      Plaintiffs intend to conduct discovery in this case under Level 1 pursuant to Rule

190.2 of the Texas Rules of Civil Procedure. Based on the relief sought, this case is governed by

the expedited actions process under Rule 169 of the Texas Rules of Civil Procedure.

        2.      Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiffs seek only

monetary relief of $250,000 or less, excluding interest, statutory or punitive damages and penalties,

and attorney fees and costs, and Plaintiffs demand judgment for all the relief to which they deem

themselves entitled.

                                           II. PARTIES

        3.      Plaintiffs, Renata Salons, PLLC and Renata Salons Properties, LLC (collectively

"Renata"), are Texas limited liability companies with their principal office and principal place of

business located in Grapevine, Texas.

        4.      Defendant, Sentinel Insurance Company, Ltd. ("Sentinel"), is a corporation

engaged in the business of insurance in the State of Texas, which may be served with process by
                                                                  „_.
                                                                   ......
                                                                                       A CERTIFIED COPY
                                                                             c'o.t.    ATTEST: 04/28/2021
                                                                                      THOMAS A. WILDER
                                                                                .; •
                                                                              ••<,f      DISTRICT CLERK
PLAINTIFFS' ORIGINAL PETITION                                              './TARRANT COUNTY, TEXAS                1
                                                                                     By: Is/ Julie A. Martinez
                                                                   • ........
   Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21                             Page 3 of 18 PageID 12



certified mail, return receipt requested, through its registered agent, CT Corporation System, at

1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136. Plaintiffs request service at this time.

                                III. JURISDICTION AND VENUE

        5.      The Court has jurisdiction over this case in that the damages sought are within the

jurisdictional limits of the Court. Venue is proper in Tarrant County, Texas because all or a

substantial part of the events giving rise to the lawsuit occurred in this county, and the insured

property that is the basis of this lawsuit is located in Tarrant County, Texas.

                        IV. AGENCY AND RESPONDEAT SUPERIOR

        6.      Whenever in this petition it is alleged that Defendant did any act or thing, it is meant

that Defendant or its agents, officers, servants, employees, or representatives did such an act or

thing, and that such act or thing was done with the full authorization or ratification of Defendant

or done in the normal routine, course, and scope of the agency or employment of Defendant or its

agents, officers, servants, employees, or representatives.

                                 V. CONDITIONS PRECEDENT

        7.      All conditions precedent to Plaintiffs' recovery have been performed, have

occurred, or have been waived.

                                             VI. FACTS

        8.      Renata Salons Properties, LLC owns the real property located at 224 and 230 East

College Street, Grapevine, Texas 76051 (the "Property"). The Property includes a larger two-story

building and a smaller one-story building, which were single-family dwellings converted for business

use. Renata Salons, PLLC uses the Property to operate a salon and day spa business.

        9.      To insure the Property, Renata purchased Commercial Property Policy No. 01 SBA

AZ5538 issued by Sentinel (the "Policy"). Sentinel sold the Policy insuring the Property to Renata.
                                                                                 ......
                                                                                .............        A CERTIFIED COPY
                                                                                           c'o.t.   ATTEST: 04/28/2021
                                                                                                    THOMAS A. WILDER
                                                                                              -; •
                                                                                             ••<,:l   DISTRICT CLERK
PLAINTIFFS' ORIGINAL PETITION                                      •."4                       /TARRANT COUNTY, TEXAS         2
                                                                          ..9                       By: Is/
                                                                                                         Julie A. Martinez
                                                                           • ........ •
   Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21                    Page 4 of 18 PageID 13



In part, the Policy provided coverage for loss and damage to the Property caused by covered perils,

including hail storm damage, during the policy period of September 16, 2018 to September 16, 2019.

Under the Policy, the Property's buildings were insured on a replacement cost basis with total

coverage having per occurrence loss limits of $671,200 and $93,900, respectively, and a per

occurrence deductible of $5,000.

        10.     At the time of issuance, and in correspondence regarding the Policy, Sentinel

represented to Renata that the Policy provided coverage to pay the full value of any loss and damage

to the Property caused by covered perils, including the cost to repair or replace hail storm damage.

Renata relied on such representations to purchase the Policy, continue to pay premiums to keep the

Policy in effect, and to submit an insurance claim for loss and damage to the Property caused by a

hail storm. However, Renata relied on such representations to their detriment because Sentinel

ultimately refused to pay anything to Renata for hail storm damage to the Property.

        11.     In March of 2019, a hail storm caused damage to the Property, which was a covered

loss under the Policy. In its track, the storm left behind widespread damage to the Property caused by

the storm, including hail damage to the buildings' roofmg, roofmg components, gutters and

downspouts, and exteriors as well as water intrusion damage to multiple interior areas. In particular,

the storm damage substantially compromised the integrity of the roofing requiring replacement of

the roofing. None of this damage existed before the storm occurred.

        12.     Renata timely submitted an insurance claim to Sentinel for all of the loss and damage

caused by the storm. Thereafter, Sentinel assigned event number CP0018289551 to the insurance

claim, and Sentinel assigned an adjuster to investigate and adjust the insurance claim. By and through

its assigned adjuster, however, Sentinel failed to reasonably investigate the insurance claim, failed

to fairly and accurately adjust the insurance claim, and misrepresented pertinent facts and Policy
                                                                      ..........
                                                                   **-,‘' It\ "4,1.,,;•.   A CERTIFIED COPY
                                                                                           ATTEST: 04/28/2021
                                                                                          THOMAS A. WILDER
                                                                                             DISTRICT CLERK
PLAINTIFFS' ORIGINAL PETITION                                                      ,   VTARRANT COUNTY, TEXAS        3
                                                                                         BY: /s/ Julie A. Martinez
                                                                     • ....... •*.
   Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21                               Page 5 of 18 PageID 14



provisions regarding coverage for the covered loss. As a result, Sentinel wrongfully denied

coverage for all of the loss and damage caused by the storm.

        13.     Sentinel's adjuster was tasked with the responsibility of conducting a thorough and

reasonable investigation of the insurance claim, which included determining the cause of and then

quantifying the damage done to the Property. However, Sentinel's adjuster did not conduct a

thorough or reasonable inspection of the Property, did not account for all of the actual covered

damage to the Property, and did not prepare any estimate to repair or replace the storm damage to

the Property. As a result, Sentinel's investigation and adjustment of the insurance claim did not

provide any funds needed to restore the Property as provided for under the Policy.

        14.     In part, Sentinel's adjuster spent little time inspecting the Property's buildings overall,

gave cursory attention to the roofs and interiors of the Property's buildings, failed to adequately

inspect or conduct any testing to properly identify the full extent of the storm damage that substantially

compromised the integrity of the roofing, and failed to identify any of the storm-created openings or

separations through which the water intrusion damage occurred. Despite observable evidence of hail

damage to the roofing and roofing components, Sentinel's adjuster believed or assumed—without

any rational basis—that any and all such damage was due to non-covered causes unrelated to the

storm. And despite the lack of testing, Sentinel's adjuster believed or assumed—without any rational

basis—that there were no storm-created openings or separations to cause any of the interior water

intrusion damage. As a result, Sentinel's adjuster concluded that the storm did not cause any loss or

damage to the Property.

        15.     Due to this biased and inadequate inspection, Sentinel's adjuster failed to account for

any of the storm damage that was part of the covered loss. The adjuster's inspection and claim

determination were inadequate, erroneous, and did not provide an honest assessment of the necessary
                                                                             .......... .
                                                                                                      A CERTIFIED COPY
                                                                    :                         c..... ATTEST: 04/28/2021
                                                                     ..,
                                                                     1-                         -u:: THOMAS A. WILDER
                                                                                               •-< •   DISTRICT CLERK
PLAINTIFFS' ORIGINAL PETITION                                       •."3
                                                                                        ,.. By:
                                                                                             .4>;;.:TARRANT COUNTY, TEXAS      4
                                                                           ..,,        s--....         /s/ Julie A. Martinez
                                                                             • ....... •*-
   Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21                      Page 6 of 18 PageID 15



repairs or replacements to the Property for the covered loss. Nevertheless, on or about April 23, 2019,

Sentinel sent a denial of coverage letter to Renata in which Sentinel misrepresented that there was no

covered damage to the Property.

        16.     Dissatisfied with Sentinel's handling of the insurance claim, Renata retained their own

adjuster who estimated that the actual cost to repair or replace the Property for all of the covered

damage caused by the storm was $135,283.48. Renata's adjuster contacted and attempted to work

with Sentinel to resolve the insurance claim and obtain payment for the full value of all the covered

damage to the Property caused by the storm. However, Sentinel refused to consider or accept any

findings and information provided by Renata's adjuster.

        17.     The Policy obligated Sentinel to initially pay actual cash value for the covered loss to

the Property so that Renata could timely complete the necessary repairs or replacements and then

exercise their option to obtain full replacement cost value for the covered loss as provided for under

the Policy. Due to the wrongful acts and omissions of Sentinel described herein, Sentinel failed to pay

the actual cash value amount owed on the insurance claim as required under the Policy, and Renata

was unable to complete the necessary repairs or replacements and exercise their option to obtain full

replacement cost value for the covered loss as provided for under the Policy. Thus, Renata has been

harmed and prejudiced by Sentinel to the extent its conduct prevented Renata from completing the

necessary repairs in a timely manner and caused Renata to lose contractual rights to benefits under

the Policy, including but not limited to the right to receive full replacement cost benefits.

        18.     As described above, Sentinel did not conduct a thorough and reasonable investigation

of the insurance claim and misrepresented material facts regarding lack of coverage for the storm

damage. Sentinel's adjuster made these and other misrepresentations to Renata and Sentinel. Sentinel

relied on its adjuster's misrepresentations, and Renata has been damaged as a result of such reliance.
                                                                        ..........
                                                                     **-,‘' It\ "4,1.,,;•.   A CERTIFIED COPY
                                                                                             ATTEST: 04/28/2021
                                                                                            THOMAS A. WILDER
                                                                                               DISTRICT CLERK
PLAINTIFFS' ORIGINAL PETITION                                                        ,   VTARRANT COUNTY, TEXAS        5
                                                                                           BY: /s/ Julie A. Martinez
                                                                       • ....... •*.
   Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21                               Page 7 of 18 PageID 16



The misrepresentations of Sentinel's adjuster caused Sentinel to deny coverage and payment on the

insurance claim, and Sentinel's misrepresentations caused Renata to pay for insurance and submit the

insurance claim that did not—as promised—pay for the covered loss and damage caused by the storm.

As a result, Renata has not been able to timely, properly, and completely repair or replace all of the

damage to the Property caused by the storm.

        19.     Sentinel failed to perform its contractual duty to adequately compensate Renata under

the terms of the Policy. Specifically, Sentinel failed and refused to properly pay proceeds of the

Policy, although due demand was made for proceeds to be paid in an amount sufficient to cover the

damaged Property, and all conditions precedent to recovery upon the Policy had been carried out and

accomplished by Renata. Sentinel's conduct constitutes a breach of the insurance contract.

        20.     Sentinel failed to fairly evaluate and adjust the insurance claim as it is obligated to do

under the Policy and Texas law. By failing to properly investigate the insurance claim and wrongfully

denying full coverage and payment to Renata, Sentinel engaged in unfair insurance and settlement

practices prohibited under Texas law.

        21.     Sentinel made, issued, and circulated statements that misrepresented the benefits

under the Policy, which promised to pay the full amount of loss to Renata. Sentinel's conduct

constitutes a violation of the Misrepresentation Regarding Policy or Insurer section of the Texas

Insurance Code. Tex. Ins. Code § 541.051(1)(B).

        22.     Sentinel misrepresented to Renata that all of the loss and damaged caused by the storm

was not covered under the Policy, even though such loss and damage was caused by a covered peril.

Sentinel's conduct constitutes a violation of the Unfair Settlement Practices section of the Texas

Insurance Code. Tex. Ins. Code § 541.060(a)(1).



                                                                             .......... .
                                                                                                      A CERTIFIED COPY
                                                                    :                         c..... ATTEST: 04/28/2021
                                                                     ..,
                                                                     1-                         -u:: THOMAS A. WILDER
                                                                                               •-< •   DISTRICT CLERK
PLAINTIFFS' ORIGINAL PETITION                                       •."3
                                                                                        ,.. By:
                                                                                             .4>;;.:TARRANT COUNTY, TEXAS      6
                                                                           ..,,        s--....         /s/ Julie A. Martinez
                                                                             • ....... •*-
   Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21                      Page 8 of 18 PageID 17



        23.     Sentinel failed to make a good faith attempt to settle the insurance claim in a prompt,

fair, and equitable manner, although it was aware of its liability to Renata under the Policy. Sentinel's

conduct constitutes a violation of the Unfair Settlement Practices section of the Texas Insurance Code.

Tex. Ins. Code § 541.060(a)(2)(A).

        24.     Sentinel refused to compensate Renata as required under the terms of the Policy and

failed to conduct a reasonable investigation. Specifically, Sentinel performed an outcome-oriented

investigation of the insurance claim, which resulted in a biased, unfair, and inequitable evaluation of

Renata's losses caused by the storm. Sentinel's conduct constitutes a violation of the Unfair

Settlement Practices section of the Texas Insurance Code. Tex. Ins. Code § 541.060(a)(7).

        25.     Sentinel failed to meet its obligations under the Texas Insurance Code regarding

payment of claims without delay. Specifically, Sentinel has delayed full payment of the insurance

claim longer than allowed and, to date, Renata has not received any payment for the insurance claim.

Sentinel's conduct constitutes a violation of the Prompt Payment of Claims subchapter of the Texas

Insurance Code. Tex. Ins. Code § § 542.058 & 542.060.

        26.     From and after the time the insurance claim was presented, the liability of Sentinel to

pay the full insurance claim in accordance with the terms of the Policy was reasonably clear. However,

Sentinel failed to conduct a reasonable investigation and refused to pay Renata, despite there being

no basis whatsoever on which a reasonable insurance company would have relied to deny payment.

Sentinel's conduct constitutes a breach of the common law duty of good faith and fair dealing.

        27.     As a result of Sentinel's wrongful acts and omissions, Renata was forced to retain the

professional services of the attorneys and law firm who are representing Renata with respect to their

causes of action in this case.



                                                                        ..........
                                                                     **-,‘' It\ "4,1.,,;•.
                                                                                         A CERTIFIED COPY
                                                                                         ATTEST: 04/28/2021
                                                                                        THOMAS A. WILDER
                                                                                           DISTRICT CLERK
PLAINTIFFS' ORIGINAL PETITION                                                        ,
                                                                                    .NTARRANT COUNTY, TEXAS        7
                                                                                       BY: /s/ Julie A. Martinez
                                                                       • ....... •*.
     Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21                   Page 9 of 18 PageID 18



                                VII. THEORIES OF LIABILITY

A.      Cause of Action for Breach of Contract

        28.     Plaintiffs re-allege and incorporate by reference all previous and subsequent

paragraphs herein.

        29.     According to the Policy, Defendant had the duty to investigate and pay Plaintiffs

benefits for claims made for covered damages, including the cost to repair or replace covered

damages. Plaintiffs' Property sustained covered loss and damage caused by covered perils, for which

Defendant wrongfully denied coverage and payment and wrongfully withheld benefits owed under

the Policy. Defendant's failure and refusal to pay the benefits it is obligated to pay, under the terms

of the Policy and under the laws of the State of Texas, constitute a breach of Defendant's insurance

contract with Plaintiffs. As a result of this breach of contract, Plaintiffs have suffered the damages

described in this petition.

B.      Cause of Action for Violation of Chapter 542 of the Texas Insurance Code

        30.     Plaintiffs re-allege and incorporate by reference all previous and subsequent

paragraphs herein.

        31.     Defendant's acts, omissions, failures, and conduct described in this petition were in

violation of Chapter 542 of the Texas Insurance Code. Sentinel violated Chapter 542 by failing to

timely pay the full value owed on Plaintiffs' insurance claim. See Tex. Ins. Code §§ 542.055—.060.

C.      DTPA Cause of Action

        32.     Plaintiffs re-allege and incorporate by reference all previous and subsequent

paragraphs herein.

        33.     Plaintiffs are consumers of goods and services provided by Defendant pursuant to the

Texas Deceptive Trade Practices-Consumer Protection Act ("DTPA"), Tex. Civ. Prac. & Rem. Code
                                                                       ..........
                                                                    **-,‘' It\ "4,1.,,;•.   A CERTIFIED COPY
                                                                                            ATTEST: 04/28/2021
                                                                                           THOMAS A. WILDER
                                                                                              DISTRICT CLERK
PLAINTIFFS' ORIGINAL PETITION                                                       ,   VTARRANT COUNTY, TEXAS        8
                                                                                          BY: /s/ Julie A. Martinez
                                                                      • ....... •*.
  Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21                          Page 10 of 18 PageID 19



§§ 17.41 et seq. By its acts, omissions, failures, and conduct, Defendant has engaged in deceptive

trade practices in violation of the DTPA, including without limitation:

                a.      Defendant represented to Plaintiffs that the Policy and Defendant's adjusting

        and investigative services had characteristics or benefits that they did not have in violation of

        Section 17.46(b)(5) of the DTPA;

                b.      Defendant represented to Plaintiffs that the Policy and Defendant's adjusting

        and investigative services conferred or involved rights, remedies, or obligations that they did

        not have in violation of Section 17.46(b)(12) of the DTPA;

                c.      Unconscionable action or course of action in taking advantage of Renata's

        lack of knowledge, ability, and experience to a grossly unfair degree in violation of Section

        17.50(a)(3) of the DTPA; and

                d.      Use or employment of acts or unfair insurance practices in violation of Section

        17.50(a)(4) of the DTPA.

        34.     The above-described acts, omissions, and failures of Defendant were producing

causes of Plaintiffs' damages described in this petition. The above-described acts, omissions, and

failures of Defendant were done knowingly as that term is used in the DTPA.

D. Cause of Action for Unfair Insurance Practices

        35.     Plaintiffs re-allege and incorporate by reference all previous and subsequent

paragraphs herein.

        36.     By its acts, omissions, failures, and conduct, Defendant engaged in unfair and

deceptive acts or practices in the business of insurance in violation of Chapter 541 of the Texas

Insurance Code. Such violations include, without limitation, the following unfair insurance practices:



                                                                           .......... .
                                                                          .RA„:5,...
                                                                                                    A CERTIFIED COPY
                                                                   :                     r..... ATTEST: 04/28/2021
                                                                    s.,
                                                                    1-                      ..- :: THOMAS A. WILDER
                                                                                           ••< •     DISTRICT CLERK
PLAINTIFFS' ORIGINAL PETITION                                      •.'3
                                                                                      , .. By:   TARRANT COUNTY, TEXAS       9
                                                                          ..<-, s•-...               /s/ Julie A. Martinez
                                                                            • .......
                                                                                   •'~
     Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21                      Page 11 of 18 PageID 20



                a.        Engaging in false, misleading, and deceptive acts or practices in the business

         of insurance in this case, see generally Tex. Ins. Code §§ 541.001 et seq.;

                b.        Engaging in unfair claim settlement practices, see Tex. Ins. Code § 541.060;

                c.        Misrepresenting to Plaintiffs the benefits under the Policy, see Tex. Ins. Code

         § 541.051(1)(B);

                d.        Misrepresenting to Plaintiffs pertinent facts or policy provisions relating to the

         coverage at issue, see Tex. Ins. Code § 541.060(a)(1);

                e.        Not attempting in good faith to effectuate a prompt, fair, and equitable

         settlement of claim submitted in which liability has become reasonably clear, see Tex. Ins.

         Code § 541.060(a)(2)(A); and

                f.        Refusing to pay the insurance claim without conducting a reasonable

         investigation with respect to the claim, see Tex. Ins. Code § 541.060(a)(7).

         37.    Defendant also breached the Texas Insurance Code when it breached its duty of good

faith and fair dealing.

         38.    Defendant's conduct described herein has caused Plaintiffs' damages described in this

petition. All of the above-described acts, omissions, and failures of Defendant were done knowingly

as that term is used in the Texas Insurance Code.

E.       Cause of Action for Breach of Duty of Good Faith and Fair Dealing

         39.    Plaintiffs re-allege and incorporate by reference all previous and subsequent

paragraphs herein.

         40.    By its acts, omissions, failures, and conduct, Defendant breached the common law

duty of good faith and fair dealing by failing to pay the proper amount owed on the insurance claim

without any reasonable basis and by failing to conduct a reasonable investigation to determine
                                                                           ..........
                                                                        **-,‘' It\ "4,1.,,;•.  A CERTIFIED COPY
                                                                                               ATTEST: 04/28/2021
                                                                                              THOMAS A. WILDER
                                                                                                 DISTRICT CLERK
PLAINTIFFS' ORIGINAL PETITION                                                              VTARRANT COUNTY, TEXAS        10
                                                                       ***-/                 BY: /s/ Julie A. Martinez
                                                                          • ....... •*.
  Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21                      Page 12 of 18 PageID 21



whether there was a reasonable basis for a denial of coverage and payment. Defendant breached this

duty by denying coverage on the insurance claim and by failing to settle the insurance claim when

Defendant knew or should have known that it was reasonably clear that the claim was covered. These

acts, omissions, failures, and conduct of Defendant were a proximate cause of Plaintiffs' damages

described in this petition.

                                         VIII. DAMAGES

        41.     The above-described conduct of Defendant has caused Plaintiffs actual damages,

including without limitation the amount of wrongfully withheld benefits owed under the Policy and

the amount of any lost benefits under the Policy for the cost to repair or replace the hail storm damage

to the Property. Plaintiffs are also entitled to recover consequential and incidental damages resulting

from Defendant's conduct, including without limitation any investigative and engineering fees

incurred by Plaintiffs. Plaintiffs are also entitled to recover a per annum interest penalty on the

wrongfully withheld amount owed on the insurance claim as damages under Chapter 542 of the Texas

Insurance Code.

                                 IX. ADDITIONAL DAMAGES

        42.     Defendant also "knowingly" committed unfair insurance practices and deceptive

trade practices as those terms are defined in the applicable statutes. Because of Defendant's

knowing misconduct, Plaintiffs are entitled to additional damages as authorized by Section

541.152(b) of the Texas Insurance Code and Section 17.50(b)(1) of the DTPA.

                                  X. EXEMPLARY DAMAGES

        43.     Defendant's breach of duty of good faith and fair dealing, as described above, has

harmed Plaintiffs as a result of fraud, malice, or gross negligence, as those terms are defined in

Chapter 41 of the Texas Civil Practice and Remedies Code. These acts or omissions by Defendant
                                                                        ..........
                                                                     **-,‘' It\ "4,1.,,;•.  A CERTIFIED COPY
                                                                                            ATTEST: 04/28/2021
                                                                                           THOMAS A. WILDER
                                                                                              DISTRICT CLERK
PLAINTIFFS' ORIGINAL PETITION                                                           VTARRANT COUNTY, TEXAS        11
                                                                    ***-/                 BY: /s/ Julie A. Martinez
                                                                       • ....... •*.
  Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21                     Page 13 of 18 PageID 22



are the type of conduct that the State of Texas protects its citizens against by the imposition of

exemplary damages. Therefore, Plaintiffs seek the recovery of exemplary damages in an amount to

be determined by the jury that is sufficient to punish Defendant for its wrongful conduct and to set an

example to deter Defendant and others similarly situated from committing similar acts in the future.

                                    XI. ATTORNEYS' FEES

        44.     As a result of Defendant's conduct described in this petition, Plaintiffs have been

forced to retain the undersigned attorneys to prosecute this action and have agreed to pay reasonable

attorneys' fees. Plaintiffs are entitled to recover these attorneys' fees under Chapter 38 of the Texas

Civil Practices and Remedies Code, Sections 541 and 542 of the Texas Insurance Code, and/or

Section 17.50 of the DTPA.

                                       XII. JURY DEMAND

        45.     Plaintiffs demand a jury trial and tender the appropriate fee with this petition.

                                          XIV. PRAYER

        For the above reasons, Plaintiffs pray that Defendants be cited to appear and answer herein,

and that upon trial or final disposition hereof, the Court renders judgment in favor of Plaintiffs and

against Defendants to recover such sums as would justly compensate Plaintiffs for all actual

damages, consequential damages, incidental damages, statutory damages, treble damages, and

exemplary damages found by the jury, court costs, reasonable attorneys' fees, pre- and post-

judgment interest, and such other and further relief, general and special, at law or in equity, as

Plaintiffs may show themselves to be justly entitled.




                                                                       ..........
                                                                    **-,‘' It\ "4,1.,,;•.   A CERTIFIED COPY
                                                                                            ATTEST: 04/28/2021
                                                                                           THOMAS A. WILDER
                                                                                              DISTRICT CLERK
PLAINTIFFS' ORIGINAL PETITION                                                       ,   VTARRANT COUNTY, TEXAS        12
                                                                                          BY: /s/ Julie A. Martinez
                                                                      • ....... •*.
    Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21                                                                  Page 14 of 18 PageID 23



                                                                                       Respectfully submitted,

                                                                                       A NAVA & GLANDER LAW FIRM
                                                                                       13409 NW Military Highway, Suite 300
                                                                                       San Antonio, Texas 78231
                                                                                       Telephone: (210) 305-4220
                                                                                       Telecopier: (201) 305-4219
                                                                                       serveone@anglawfirm.com
                                                                                       anava@anglawfirm.com
                                                                                       bkray@anglawfirm.com

                                                                               By: /s/ M. Alex Nava
                                                                                  M. ALEX NAVA
                                                                                  State Bar No. 24046510
                                                                                  BERNIE R. KRAY
                                                                                  State Bar No. 24078803

                                                                                       ATTORNEYS FOR PLAINTIFFS




40274/40274.0003 - Renata Salon v. Hartford/7. Court Filing/Petitions/Plaintiffs Original Petition - Renata.doex




                                                                                                                      ..........
                                                                                                                   **-,‘' It\ "4,1.,,;•. A CERTIFIED COPY
                                                                                                                                         ATTEST: 04/28/2021
                                                                                                                                        THOMAS A. WILDER
                                                                                                                                           DISTRICT CLERK
PLAINTIFFS' ORIGINAL PETITION                                                                                                      ,
                                                                                                                                  4.tiVTARRANT COUNTY, TEXAS       13
                                                                                                                                       BY: /s/ Julie A. Martinez
                                                                                                                     • ....... •*.
                 Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21                                               Page 15 of 18 PageID 24

                                   Cause Number 153 -324595 -21
               RENATA SALONS, PLLC, ET AL                     SENTINEL INSURANCE COMPANY,
                                                  VS                      LTD
                                                                            **
                                                                             , A CERTIFIED COPY
                                                                                                                                                                ATTEST: 04/28/2021
                                                                                                                                         ft                 e THOMAS A. WILDER
                                                                          OFFICER'S RETURN                                                                        DISTRICT CLERK
                                                                                                                                                        ,3".. TARRANT COUNTY, TEXAS
                                                                                                                                               ........       BY: /s/ Julie A. Martinez
     Received      this             Citation By Certified Mail               on    the 13th day of April, 2021             at 10:37 AM; and               executed         at
      B/S REG AGENT -CT CORPORATION SYSTEM 1999 BRYAN ST STE 900 DALLAS TX 75201 3136


     within the county of                                                         State of TX on the       19th day of April, 2021                 by         mailing      to
     the within named               SENTINEL INSURANCE COMPANY LTD                        a true copy of this     Citation By Certified Mail
     together with the accompanying copy of:
      PLAINTIFF'S ORIGINAL PETITION




                            Authorized Person/Constable/Sheriff: Thomas A. Wilder
                                                                              100 N CALHOUN
                                                                              FORT WORTH TX 76196-0402
                            County of Tarrant, State of Texas


                            By                                                        Deputy
     Fees $     75.00                           STACCI REYNO     S


      (Must be verified if served outside the State of Texas)
     State of                                        County of
     Signed and sworn to by the said                                                                     before me this
     to certify which witness my hand and seal of office




      (Seal)
                 EL'
                                                                     County of Tarrant, State of Texas


                       ••
                                 ............
                                                       ‘14414.0                                                                •77F17ii"i7071,17,7111Vg''
                                                                                                                               .                +•,..r.   •


                                                       a Complete items 1, 2, and 3.                              A. Signature
                                                                                                                                                                       0 Agent
                                                       a Print your name and address on the reverse
                                                         so that we can return the card to you.                                                                        0 Addressee
                                                                                                                                                                   C. Date of Delivery
                                                       a Attach this card to the back of the mailpiece,
                                                         or on the front if space permits.
                                                       1. Article Addressed to:                                   D. is de ive          lenteetfrom item 1?              0 Yes
                                                                                                                     If YES, enter delivery address below:               0 No
                                                             SENTINEL INSURANCE COMPANY LTD
                                                            B/S REG AGT-CT CORPORATION SYSTEM                              Nd4N 13181SIO
                                                                    1999 BRYAN ST STE 900
                                                                    DALLAS, TX 75201-3136




II1
  Ii1 1II11111II1IIII
                                                                  153-324595-21 DP/NT/CM                            6C:IWd c
    11
     Hit
     101
*15 3 3 2 4 5 9 5 2 1 0 0 0 0 15*
                                                                       1111111
                                                               1111111111i    IIII 1111111111
                                                                9590 9402 5592 9274 7908 76
                                                                                                                3. Service Type
                                                                                                                o AdAlgii4tut
                                                                                                                O Adult ignattuf
                                                                                                                12 Certified Mail
                                                                                                                0 Certified Mail Restn ted      ery
                                                                                                                                                        VIi
                                                                                                                                                          0
                                                                                                                                                              0 Priority Mail Express®
                                                                                                                                                                Registered MailT"
                                                                                                                                                                Registered Mail Restricted
                                                                                                                                                                Delivery
                                                                                                                                                                Return Receipt for
                                                                                                                0 Collect on Delivery                           Merchandise
                                                                                                                0 Collect on Delivery Restricted Delivery 0     Signature ConfirmationT.
                                                       2. Article Number (Transfer from service label)                                                    0     Signature Confirmation
                                                                                                                0 Insured Mail
                                                         7018 2290 0001 4557 6371                               0 Insured Mail Restricted Delivery
                                                                                                                   (over $500)
                                                                                                                                                                Restricted Delivery

                                                       PS Form       3811, July 2015 PSN 7530-02-000-9053                                                 Domestic Return Receipt I
                      Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21 Page 16 of 18 PageID 25
                                                  THE STATE OF TEXAS                     ORIGINAL
                                           DISTRICT COURT, TARRANT COUNTY

                                                                                                              CITATION                                                     Cause No. 153-324595-21
                                                               RENATA SALONS, PLLC, ET AL                                                                                                                  A CERTIFIED COPY
                                                                                   VS.                                                                                                                  ft ATTEST: 04/28/2021

                                                              SENTINEL INSURANCE COMPANY, LTD                                                                                        it                ,,; DISTRICT CLER K
                                                                                                                                                                                                        :TARRANT COUNTY, TEXAS
                                                                                                                                                                                                          BY: Is/ Julie A. Martinez
     TO: SENTINEL INSURANCE COMPANY LTD
                                                                                                    B/S REG AGENT -CT CORPORATION SYSTEM 1999 BRYAN ST STE 900 DALLAS, TX 75201-3




    You said DEFENDANT are hereby commanded to appear by filing a written answer to the PLAINTIFFS' ORIGINAL PETITION
    at or before 10 o'clock A.M. of the Monday next after the expiration of 20 days after the date of service hereof
    before the 153rd District Court in and for Tarrant County, Texas, at the Courthouse in the City of Fort Worth,
    Tarrant County, Texas said PLAINTIFFS being                                                                                                                                                       I-



                                                                                                                                                                                                        D
    RENATA SALONS PLLC, RENATA SALONS PROPERTIES LLC                                                                                                                                  —4              :7110
                                                                                                                                                                                             c,                  -.11>
                                                                                                                                                                                                                    "71

    Filed in said Court.on                      April 9th, 2021 Against                                                                                                               ----12r..,.
    SENTINEL INSURANCE COMPANY LTD                                                                                                                                                    C7'             "V
                                                                                                                                                                                      r— ----;
                                                                                                                                                                                      ;0 .........
    For suit, said suit being numbered 153-324595-21 the nature of which demand is as shown on said
    PLAINTIFFS' ORIGINAL PETITION                             a copy of which accompanies this citation.
                                                                                                                                                                                           =          ca
                                                                                                                                                                                             ri       t.41)
                                                                                                                                                                                             777


                                    M ALEX NAVA
                       Attorney for RENATA SALONS PLLC Phone No. (210)305-4220
                       Address      13409 NW MILITARY HWY STE 300 SAN ANTONIO, TX 78231
                                                                                                                                   .........
                   Thomas A. Wilder                              , Clerk of the District Court of Tarrant County, Texas. Given undeT-my:hand and the seal
    of said Court, at office in the City of Fort Worth, this the 13th dax of,pprilAgl(Le
                                                                                                      By                                                                                                ',Deputy
                                                                                                                                           NATALIE TH              EN                A
NOTICE: You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this citation by 10:00 AM. on tit;:MtindaY next folks:y.4 the expiration of twenty
days after you were served this citation and petition, a default judgment may be taken against you. In addition to filing a written answer with the clerk, you may be required to.nialje initial disclosinvs to the other parties of
                                                                                                                                                                                                ..•••
this suit. These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out more at TexasLawlielp.org.
                     Thomas A. Wilder, Tarrant County District Clerk, 100 N CALHOUN, FORT WORTH TX 76196-0402

                                                                     OFFICER'S RETURN *15332459521000015*
    Received this Citation on the                                         day of                                                                            at                o'clock               M; and executed at
                                                                          within the county of                                                   , State of                             at                    o'clock             M
    on the                        day of                                                          by mailing to the within named


    a true copy of this Citation together with the accompanying copy of PLAINTIFFS' ORIGINAL PETITION                                                                                        having first
    endorsed on same the date of delivery.




                                               Deputy/Constable/Sheriff:
    County of                                                                 State of                                        By                                                                                         Deputy
     Fees $
    State of                                       County of                                                                       (Must be verified if served outside the State of Texas)
     Signed and sworn to by the said                                                                                                 before me this                          day of
     to certify which witness my hand and seal of office
     (Seal)
                                                                                    County of                                                 , State of




          tg 22-1 0 000 I                                                     S               Co 3 -1 1
                                    Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21   Page 17 of 18 PageID 26
                 CITA HON

          Cause No. 153-324595-21
   RENATA SALONS, PLLC, ET AL


               VS.

   SENTINEL INSURANCE COMPANY,
   LTD
                                                               7018 2290 0001 4557 6371
           ISSUED
                                                           ir.3f.Y!
                                                                 a I al
  This 13th day of April, 2021

         Thomas A. Wilder
    Tarrant County District Clerk
                                                                       m
          100 N CALHOUN                                                r-
                                                                  Ti
    FORT WORTH TX 76196-0402

  By        NATALIE THIGPEN Deputy


  M ALEX NAVA
  Attorney for: RENATA SALONS PLLC
  Phone No. (210)3054220
  ADDRESS: 13409 NW MILITARY HWY STE 300

       SAN ANTONIO, TX 78231

       CIVIL LAW



IIilII11
*15332459521000015*
                            ilIIIIIIIIIIil                                            }41.1313 13181SIO
                                                                                 8:1 C1-11 1,\ \>1
                                                                                             CZ 88V 1/0Z
                                                                                   6C :Z 114c1
ORIGINAL                                                                                     ii1V821V1
                                                                                          0J -11.A
                                               Civil Docket                                                                          153-324595-21
                                         Case 4:21-cv-00640-P Document 1-3 Filed 05/10/21                   Page 18 of 18 PageID 27
                                                                                   Discovery: 1
Cause Of Action:      CONTRACT,     CONSUMER/DTPA


                                       NAMES OF PARTIES                               ATTORNEYS


     Date Filed                   RENATA SALONS,    PLLC, ET AL   NAVA, M ALEX
     04/09/2021                                                   13409 NW MILITARY HWY STE 300


Jury 04/09/2021                                                   SAN ANTONIO,   TX 78231
Fee $ 40.00                                                       BarID: 24046510TX         Ph       (210)305-4220   PLTF
                                                                  Fax Ph   (210)305-4219         f
                                                                  A NAVA & GLANDER LAW 'FIRM
                                                                  ANAVA@ANGLAWFIRM.COM;SERVEONE@ANGLAWFIRM.COM


Paid RENATA SALO              SENTINEL INSURANCE COMPANY,
By    NS PLLC                                LTD




 Date of Orders                                                   ORDERS      OF    COURT                                   Was Steno Used?




                  153-324595-21                                                                                                                    A CERTIFIED COPY
                                                                                                                                                   ATTEST: 04/28/2021
                                                                                                                                                  THOMAS A. WILDER
                                                                                                                                               .1    DISTRICT CLERK
                                                                                                                                              !TARRANT COUNTY. TEXAS
                                                                                                                                                 BY: ist Julie A. Martinez
